Citation Nr: 9916922	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen a claim of entitlement to service 
connection for residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to March 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board issued a decision in this matter in October 1997, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  Thereafter, the United States Court of 
Appeals for the Federal Circuit issued the decision, Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998), in which it 
overruled the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Colvin test stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change.  In the 
appeal before the Court, VA submitted a motion to vacate and 
remand the case to the Board for consideration of the claim 
pursuant to Hodge.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (if a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant will generally apply).  In a December 1998 
Order, the Court granted VA's motion, vacating the Board's 
October 1997 decision and remanding the case to the Board.    
    

FINDINGS OF FACT

1.  The RO denied service connection for a left eye injury in 
a rating decision dated in September 1994.  Although the RO 
advised the veteran of the denial, the veteran failed to 
timely appeal the decision.

2.  Evidence submitted or secured since the September 1994 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.    

3.  There is no competent medical evidence of a nexus between 
the veteran's current left eye disorders and his period of 
active military service or some incident thereof.  
 

CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a left eye injury.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for residuals of a left eye injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran sought service connection for a left eye injury 
in a claim received in February 1994.  The RO denied service 
connection in a September 1994 rating decision.  The RO 
informed the veteran of this decision, but he did not 
initiate an appeal of that decision.   Therefore, the RO's 
decision of September 1994 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The September 1994 rating decision indicates that service 
connection was denied for a left eye injury as there was no 
evidence that a left eye injury or disease was incurred in 
service.  The evidence upon which this decision was based 
included service medical records, records from A.C. Charters, 
M.D., medical records from John H. Sullivan, M.D., medical 
records from the Stanford University Medical Center, as well 
as statements received from the veteran.  

The evidence received since the September 1994 consists of 
the veteran's statement accepted as an informal claim to 
reopen, medical records from Dr. Sullivan submitted with the 
informal claim, the veteran's statements in his December 1996 
notice of disagreement and February 1997 substantive appeal, 
and the veteran's testimony at a hearing before a member of 
the Board in July 1997.   

Initially, the Board finds that the medical records from Dr. 
Sullivan submitted with the claim to reopen are duplicates of 
records considered for the September 1994 rating decision.  
Therefore, those records cannot constitute new and material 
evidence.  

However, the Board does find that the veteran's statements 
and testimony are new and material.  Specifically, in his 
recent statements, the veteran described the circumstances 
under which the eye injury was incurred.  There is no 
indication that the veteran related this information prior to 
the September 1994 rating decision.  In addition, the Board 
believes that consideration of these statements is required 
in order to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted or secured to reopen the veteran's claim 
of entitlement to service connection for residuals of a left 
eye injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



Service Connection for Residuals of a Left Eye Injury

Having found that new and material evidence has been 
submitted to reopen the claim, the Board must now evaluate 
the claim based on all the evidence of record.  Winters, 12 
Vet. App. at 206.  The Board notes that the veteran has had 
an opportunity to submit evidence and argument on the issue 
such that no prejudice will result from the Board's present 
consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Factual Background

The August 1942 induction examination showed visual acuity of 
20/20 in the right eye and 20/30 in the left eye.  There were 
no abnormalities of the eye.  

The veteran's service medical records revealed complaints of 
watery eyes in notes dated in November 1943.  The veteran was 
hospitalized in December 1943 for various complaints, 
including sore eyes that watered easily.  He did not report 
any history of ocular trauma.  No physical findings were 
noted regarding the eyes.  A boric acid eye was performed on 
December 21, 1943.  The veteran was again hospitalized in 
February 1944 for similar complaints, including burning and 
tearing eyes.  There was no history of left eye injury.  
Physical examination of the eyes was negative.  A February 
1944 ophthalmologic examination was significant for a 
diagnosis of mixed astigmatism in the left eye.  There were 
no findings associated with left eye trauma.   

The March 1944 separation examination showed visual acuity of 
20/15 in the right eye and 20/30 in the left eye.  No eye 
conditions were found on examination.  

Medical records from Dr. Charters were negative for complaint 
or treatment of any eye disorder.  

Records from Stanford University Medical Center showed that 
the veteran presented in June 1977 for evaluation of loss of 
vision in the left eye and excessive tearing in both eyes.  
He reported that eye problems started with blurred vision 
about eight years before.  After extensive examination, the 
diagnosis included cataract and glaucoma of the left eye and 
chronic uveitis of unknown etiology with scarring.  
Ultrasonography performed in November 1978 showed evidence of 
old uveitis in the left eye.  

Records from Dr. Sullivan included progress notes dated from 
October 1978.  Initial notes showed that the veteran 
complained of left eye pain for several weeks.  He denied any 
history of trauma.  In a January 1981 statement to the 
veteran's employer, Dr. Sullivan indicated that the veteran 
had uncontrollable glaucoma in the left eye.  The eye was 
totally blind with no chance for recovery of vision.  Right 
eye vision was normal.  

In an August 1996 statement, the veteran explained that he 
incurred a left eye injury in service in 1943.  He was 
assaulted by the mess sergeant and was hit in the eye with a 
beer opener.  He now had glaucoma, atrophy of the left eye, 
and loss of vision.  He was unable to open the eye.  In his 
February 1997 substantive appeal, the veteran added that the 
incident occurred while he was at Camp Bowie in Brownsville, 
Texas.  He was treated by army doctors at Camp Bowie.  He 
also related that his commanding offer and other members of 
the unit were aware of the attack.  The veteran asserted that 
his left eye was never the same after the injury.  

During the July 1997 hearing, the veteran testified that the 
soldier cut the lower eyelid of his left eye.  He went to the 
camp dispensary where the eye was stitched up.  He never 
received any additional eye care in service, though the eye 
blurred occasionally.  After service, in the 1960s, the 
veteran started seeing a Dr. Parisee.  He did not seek any 
eye treatment prior to that time.  Some doctors had told the 
veteran that he had old blood in his eye from an injury.  The 
veteran never injured his eye other than during service.  He 
did not recall having an eye examination before his 
separation from service.  He did not suffer any eye injuries 
after service.       


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran is currently diagnosed with disorders of the left 
eye.  He has asserted that he incurred a left eye injury in 
service.  For purposes of determining whether a claim is well 
grounded, the Board presumes the truthfulness of such 
statements.  Robinette, 8 Vet. App. at 77-78; King, 5 Vet. 
App. at 21.  

However, after reviewing the evidence, the Board finds that 
the veteran's claim for service connection for residuals of a 
left eye injury is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Specifically, the Board finds no 
competent medical evidence of a nexus between the current 
left eye disorders and the veteran's period of active service 
or some incident thereof.  The medical evidence of record 
reflects diagnoses and treatment only.  The records contain 
no mention of eye trauma, either as related by the veteran or 
a physician.  Lacking medical evidence of a relationship 
between the left eye disorders now present and the veteran's 
military service, the claim is not well grounded.  Epps, 126 
F.3d at 1468.  

The veteran testified that he was convinced that his current 
left eye disorders were related to the claimed in-service 
injury.  However, the veteran is a lay person untrained in 
medicine.  He is therefore not competent to offer an opinion 
on matters that require medical expertise.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the veteran testified that some doctors had told 
him that the eye disorders were caused by an injury.  
However, just as he is not competent to offer a personal 
opinion on medical matters, the veteran is not competent to 
relay a medical opinion of a physician for purposes of 
establishing a well grounded claim.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for residuals of a left eye injury.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for residuals of a left eye injury, he should 
submit competent medical evidence showing that his current 
left eye disorders are in some way related to his period of 
active military service.  Robinette, 8 Vet. App. at 77-78.



ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

